Citation Nr: 0416101	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left lower back area, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
February 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded by the Board 
in December 1999 for the purpose of affording the veteran a 
hearing before a Veterans Law Judge.  The veteran thereafter 
testified before the undersigned at a hearing held at the RO 
in May 2000.  The Board again remanded the claim in August 
2000 for further development.  The case was returned to the 
Board in January 2004.


FINDING OF FACT

The residuals of a shell fragment wound of the left lower 
back area are manifested by no more than moderate injury to 
Muscle Group XX, with severe limitation of lumbar motion 
without significant neurological impairment or impairment of 
the thoracic spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a shell fragment wound of the left lower back 
area have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 
(2003); 4.73, Diagnostic Code 5320 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

The record reflects that the veteran was provided with notice 
of the April 1997 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in July 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  A 
January 2004 supplemental statement of the case provided the 
veteran with the relevant portions of the text of the 
implementing regulations.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.    

In the present case, a substantially complete claim was 
received in November 1996.  A rating decision dated in April 
1997 thereafter increased the rating for the veteran's 
service-connected residuals of a shell fragment wound of the 
left lower back to 40 percent.  Only after that rating action 
was promulgated did the AOJ, in August 2003, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated in a January 
2004 supplemental statement of the case.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices, and the record reflects that the veteran has in fact 
responded.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities has been 
amended.  By regulatory amendment, effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 
4.69, 4.73 (1996).  See 62 Fed. Reg. 30,235-30,240 (1997).  
The regulatory changes for muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 4.72.  The 
definitions of what constitutes a moderately severe or severe 
wound were modified to exclude the adjectives describing the 
amount of loss of deep fascia and muscle substance.  No 
changes were made to 38 C.F.R. § 4.73, Diagnostic Code 5320 
(under which the veteran's disability is currently rated).  
The record reflects that while the RO provided the veteran 
with the revised rating criteria in the July 1997 statement 
of the case, the veteran has not been advised of the rating 
criteria in effect prior to July 3, 1997.  However, as noted 
above, the changes made by the revised criteria, as they 
apply to the veteran's claim, were nonsubstantive, involving 
changes in adjectives and the removal of sections that either 
only provided background medical information, or which 
duplicated substantive rules found in other regulations.  In 
other words, there has been no substantive change in the 
muscle injury regulations as they pertain to the instant 
claim.  The Board notes that the RO considered the veteran's 
claim under the rating criteria in effect prior to July 1997 
in the April 1997 rating decision.  The Board consequently 
finds that the veteran will not be prejudiced by 
consideration of his claim, and a remand is therefore 
unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the August 2003 
VA letter, the July 1997 statement of the case and the 
supplemental statements of the case on file informed the 
veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
August 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
medical evidence in his possession, and the RO, in a January 
2004 supplemental statement of the case, re-adjudicated the 
veteran's claim under the VCAA.  It is clear from submissions 
by and on behalf of the veteran that he is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the following 
pertinent records:  service medical records; VA treatment 
records for January 1993 to December 2003; private medical 
records for November 1986 to June 1994; records from the 
Social Security Administration (SSA); the reports of VA 
examinations conducted in April 1968, March 1994, December 
1996, April 2001 and December 2003; and the transcripts of 
the veteran's October 1997 and May 2000 hearings.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.  In addition, and as indicated above, the 
veteran was afforded several VA examinations of his 
disability in connection with the instant claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra.


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a shell fragment wound 
of the left lower back area.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the evidence of record is not adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in February 1968.  Service connection for 
residuals of a shell fragment wound of the left back 
involving Muscle Group XX was granted in June 1968; the 
disability was evaluated as 20 percent disabling.  In April 
1997 the evaluation assigned the disability was increased to 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The 40 percent evaluation has remained in effect since 
that time.

Service medical records show that the veteran sustained a 
shell fragment wound to his superficial posterior thorax and 
torso on June 16, 1966; he was hospitalized the next day for 
the wound at which time a small hematoma was identified.  His 
wounds were scrubbed and debrided, and the veteran was 
administered antibiotics and a tetanus toxoid injection.  The 
veteran was returned to full duty by June 20, 1966.  A 
January 1968 treatment note disclosed treatment for back 
strain.  The report of the veteran's February 1968 
examination for discharge is silent for any complaints, 
finding or diagnosis of back disability; chest X-ray studies 
were normal.

Of record is the report of an April 1968 VA examination of 
the veteran, at which time he reported that strenuous 
exercise led to back pain.  He reported that he was employed 
and had not lost any time from work on account of his 
problems.  His posture and gait on physical examination were 
considered normal.  X-ray studies of the lumbosacral spine 
revealed the presence of slight scoliosis to the left, in 
addition to small metallic foreign bodies embedded within the 
soft tissues.  The examiner noted the presence of two small 
oval hyperpigmented scars, the first on the posterior left 
chest wall, and the second at the lower level in the lateral 
left lumbar area.  No muscle spasm or points of tenderness 
were evident, and overall spinal mobility was considered 
normal.  The examiner diagnosed two small scars on the left 
side of back, sequelae of shell fragment wound.

On file are private medical records for November 1986 to June 
1994 which show that the veteran in November 1986 underwent a 
right frontal temporal craniotomy and sub-total removal of a 
pituitary tumor.  The veteran thereafter developed 
panhypopituitarism with symptoms including fatigue.  The 
records show that the veteran's deep tendon reflexes were 2+ 
and symmetric when tested.  The report of a January 1994 
psychological evaluation of the veteran notes that he 
suggested that he was released from his last job on account 
of residuals from the tumor removal.

VA treatment records for January 1993 to December 2003 
document occasional complaints of low back pain and muscle 
spasms.  X-ray studies of the lumbosacral spine in June 1993 
disclosed minimal hypertrophic changes at the L4-L5 level 
without definite disc space narrowing; a degree of osteopenia 
was noted.  Treatment notes for 1995 show a diagnosis of an 
enlarged prostate with bladder outlet obstruction.  In July 
1997 the veteran was issued a back brace.  In September 1997 
he was seen for an episode of radiating lower back pain and 
mild spasms; no sensory or neural deficits were present, and 
acute low back strain was diagnosed.  Treatment reports for 
1997 also show that the veteran experienced alternating bowel 
habits, which eventually stabilized by May 1997, and in 
October 1997 the veteran denied any bowel or bladder 
dysfunction.  The treatment records show that the veteran's 
deep tendon reflexes were consistently 2+.  In July 1998 the 
veteran reported intermittent left lower extremity tingling 
and weakness; neurological examination was normal, strength 
was full, and deep tendon reflexes were 2+ and symmetric, and 
the examiner concluded the reported symptoms were transient.  
X-ray studies in June 1998 showed stable straightening of the 
lumbar lordosis, as well as diffuse osteopenia, mild 
degenerative changes at the L4-L5 level, and tiny metallic 
foreign bodies in the soft tissues.  A February 1999 
treatment note discloses that the veteran was able to 
ambulate without assistance, but that he carried a cane in 
case he required it; no foot drop was present.  In April 2000 
the veteran presented with complaints of recurrent 
exacerbations of low back pain, and exhibited mild residual 
weakness of the left leg.

The treatment records contain June 1994 and May 1995 
statements by a VA psychologist who concluded that the 
veteran was totally and permanently disabled from 
psychological and cognitive impairments.  In a May 2002 
statement the psychologist emphasized that the veteran was 
unemployable because of psychological disability, although in 
November 2002 he concluded that the veteran's psychological 
condition, brain tumor residuals and back problems had left 
him completely disabled.
 
On file are records from the Social Security Administration 
which show that the veteran is considered disabled by that 
agency on account of disabilities other than any back 
disorder; the records show that SSA specifically considered 
the veteran's back complaints to represent no significant 
impairment.  The SSA records show that the veteran reported 
that he stopped working because of residuals associated with 
surgery to remove a pituitary tumor.

Of record is the report of a March 1994 VA examination of the 
veteran.  The report documents that the veteran was 
unemployed but working as a VA volunteer.  He complained of 
low back pain and occasional shooting thoracic-type pains.  
Examination of the lower thoracic spine revealed minor 
superficial well-healed scars, and the examiner noted that 
there was increased paravertebral fullness on palpation, with 
reproducible mid-thoracic back pain.  Neurological 
examination was negative for any pertinent abnormalities.  
The examiner diagnosed the veteran with shrapnel injury of 
the lower thoracic back with chronic musculoskeletal low back 
pain.

On file is the report of a December 1996 general medical 
examination of the veteran, at which time he reported that 
surgery to remove a pituitary tumor had left him unable to 
hold a job as a salesman.  He indicated that he still had 28 
pieces of mortar shell fragment within his back, and that he 
experienced back pain.  Physical examination disclosed the 
presence of normal posture and gait.  Old scarring in the 
lower back was noted, but no lower extremity swelling, 
tenderness or atrophy was evident.  The veteran exhibited 
limited range of lumbar motion in both flexion and extension, 
as well as limited rotation which the examiner suggested was 
primarily due to morbid obesity.  Neurological examination of 
the veteran was normal.

The veteran was afforded a VA orthopedic examination in 
December 1996, at which time he reported that he was not 
currently employed, but did work as a volunteer at a VA 
hospital.  He complained of back pain, as well as spasm with 
an occasional limp and paresthesias of the right lower 
extremity.  Physical examination disclosed the presence of a 
flattened lumbar spine, which the examiner considered a 
fairly fixed deformity.  The veteran was able to forward flex 
to 30 degrees, backwards extend to 10 degrees, laterally flex 
to the right and left to 10 degrees with some pain, and 
rotate to the right and left to 10 degrees.  The veteran was 
unable to heel and toe walk secondary to balance problems 
relating to other medical problems including the removal of a 
pituitary brain tumor.  Patellar tendon reflex on the right 
was absent, but on the left was 2+.  Ankle reflexes were 2+, 
bilaterally.  Motor strength in the lower extremities was 
+5/5.  A small amount of scarring through the lumbar region 
was noted, but the tissue loss was described as negligible.  

The examiner noted that the muscles involved in the veteran's 
service injury appeared to be in the paravertebral spinal 
group, without damage to any tendons, bones, joints, or 
nerves.  X-ray studies of the lumbar spine demonstrated the 
presence of two very small fragments of shrapnel at, 
respectively, the L4 and T12 levels.  The studies also showed 
the presence of straightening of the lumbar lordosis, 
suggesting muscle spasm.  The examiner concluded that the 
degeneration in the veteran's lumbar spine was very likely 
related to his original shell fragment injury.  The examiner 
concluded that there was minimal muscular impairment from the 
shrapnel wound, and that the larger disability was related to 
the degeneration of the lumbar vertebral bones.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1997, at which time he testified that he 
experienced radiating low back pain, difficulty walking more 
than 100 yards, difficulty with bending, daily fatigue, 
difficulty with sitting or standing for prolonged periods, 
changes in muscle strength of the lower extremities with 
giving way, and difficulty with bowel and bladder control.  
He stated that 28 pieces of shrapnel remained in his back, 
and that he occasionally experienced impaired sensation at 
the site of his wounds.  The veteran testified that he limped 
and used a back brace, and that he was unable to play sports 
or do many chores.  The veteran testified that he was unable 
to work, but did perform some non-strenuous volunteer work at 
a VA hospital.  He averred that he had been told he was too 
disabled to work, and testified that he lost at least one job 
because of his disabilities.  The veteran contended that the 
Social Security Administration considered him disabled in 
part because of his back disorder.

At his May 2000 hearing before the undersigned, the veteran 
testified that he experienced constant back pain which 
sometimes worsened in severity, and that any movement was 
painful; he reported that he experienced muscle spasms 
radiating to his legs.  The veteran explained that his 
service physicians told him he received 28 pieces of shrapnel 
in his back which they would not remove.  The veteran 
indicated that he experiencing trouble bending, as well as 
numbness and pain at the site of his wound; he explained that 
the numbness radiated down his legs after prolonged sitting.  
The veteran testified that he was limited in his ability to 
perform certain activities, such as mowing the lawn, on 
account of his low back disability, that he was able to do 
house chores only with difficulty, and that he experienced 
fatigue and decreased strength in his legs following short 
periods of exertion.  The veteran explained that he limped 
and had been prescribed a back brace and a cane.  The veteran 
testified that he experienced one involuntary bowel movement 
he attributed to his back disability, and that he experienced 
urinary urgency (without any accidents) on account of his 
disability.  The veteran also testified that he was unable to 
work, and had lost a job, on account of his back disability 
and hearing problems; he explained that he used to sell cars, 
but had been told by a physician that he was now too disabled 
to work because of the back condition.

The veteran was afforded a VA examination in April 2001, at 
which time he reported experiencing pain radiating to his 
buttocks.  He also reported experiencing decreased activity 
tolerance and weakness in his lower extremities.  The 
examiner noted that the veteran used a four-pronged cane for 
ambulation, and did not report any significant radicular 
symptoms past his knees.  The veteran also did not report any 
bowel or bladder symptoms.  The examiner noted that although 
the veteran had a back brace, the device did not alleviate 
any symptoms.  Physical examination disclosed that the 
veteran was able to flex his lumbar spine to 30 degrees 
without pain.  He was able to extend his back to 10 degrees 
before the onset of pain, and was able to extend to an 
additional 5 degrees with pain.  The veteran exhibited 15 
degrees of lateral bending bilaterally.  The veteran's right 
patellar reflex was absent but patellar reflex on the left 
was 2+.  His ankle reflexes were trace, bilaterally.  The 
veteran demonstrated adequate strength in the lower 
extremities, and no subjective sensory deficits were present.  
X-ray studies demonstrated the presence of moderate to severe 
degenerative disc disease at L5-S1, and possible narrowing of 
the spinal canal.  

The examiner diagnosed the veteran with degenerative disc 
disease of L5-S1, as well as with symptoms consistent with 
spinal stenosis and neurogenic claudication.  In a May 2001 
addendum to the examination report the examiner indicated 
that the veteran recently underwent electromyography (EMG) 
and computed tomography (CT) studies.  The examiner described 
the EMG study as normal, without evidence of radiculopathy.  
With respect to the CT studies, the examiner reported that 
they revealed no evidence of spinal stenosis, but did 
demonstrate mild degenerative changes without evidence of 
neural compressive pathology.  The examiner concluded that 
the veteran would be able to maintain employment in a 
sedentary position that allowed him movement throughout the 
day.  The examiner concluded that during flare-ups of the 
veteran's back disability, the range of lower back motion 
would decrease by up to 10 percent from the motion noted on 
examination.  The examiner concluded that the veteran 
exhibited no fatigue, incoordination, or weakened movement in 
association with his disability.

In an August 2001 statement, the veteran indicated that his 
shell fragment wound prevented him from securing or following 
any substantially gainful occupation.

The report of a November 2002 VA psychiatric examination of 
the veteran documents his contention that he was able to hold 
a job until his memory deficits became too severe.

The veteran was afforded a VA examination in December 2003, 
at which time he reported experiencing lumbar pain radiating 
to his back and occasionally to his left lower extremity with 
radicular symptoms.  He reported experiencing flare-ups every 
morning resulting in approximately twice the amount of 
baseline pain he typically experienced.  He also reported 
experiencing normal bowel and bladder function.  The examiner 
noted that the veteran used a walker secondary to problems 
caused by a cerebrovascular accident.  The veteran indicated 
that he was able to walk less than half a mile before 
requiring rest, but he denied any history of unsteadiness or 
falling.  The veteran indicated that he worked until 1992 
selling cars, but was no longer able to work because of his 
back disability.  

Physical examination disclosed that the veteran ambulated 
with an antalgic gait.  He exhibited 5/5 strength in both 
lower extremities.  On range of low back motion testing, he 
exhibited flexion to 60 degrees (with 90 degrees as normal); 
extension to 30 degrees (considered normal); lateral bending 
to either side to 30 degrees (considered normal); and 
rotation to either side to 35 degrees (with 45 degrees as 
normal).  X-ray studies demonstrated the presence of 
spondylolisthesis at L5-S1 with degenerative disc disease at 
that level.  The examiner concluded that the veteran's range 
of motion was mildly decreased from baseline on account of 
his pain.  The examiner further concluded that with flare-ups 
the veteran's range of motion would decrease by up to an 
additional 35 percent.  The examiner noted that the veteran 
suffered predominantly from back pain and radicular pain, 
related to likely degenerative spondylolisthesis.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose the 
presence of a minimum scar, and slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose entrance and 
(if present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle groups involved 
compared with the sound side must demonstrate positive 
evidence of marked or moderately severe loss.  With a severe 
muscle disability, there are extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, with soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  38 C.F.R. § 4.56 
(1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2003).

The veteran's shell fragment wound injury of the left lower 
back area is rated as 40 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Diagnostic Code 5320 pertains to 
injury to Muscle Group XX.  The muscles in Muscle Group XX 
control postural support of the body and extension and 
lateral movements of the spine; and involve the sacrospinalis 
muscles (erector spinae and its prolongations in the thoracic 
and cervical regions).  Under Diagnostic Code 5320, a 
noncompensable rating is warranted for slight disability of 
the Group XX muscles affecting the lumbar region, a 20 
percent evaluation is warranted for moderate disability of 
the Group XX muscles affecting the lumbar region, a 40 
percent rating is assignable for moderately severe disability 
of the Group XX muscles affecting the lumbar region, and a 60 
percent rating is warranted for severe disability of the 
Group XX muscles affecting the lumbar region.  In addition, a 
noncompensable rating is warranted for slight disability of 
the Group XX muscles affecting the cervical and thoracic 
region, a 10 percent evaluation is warranted for moderate 
disability of the Group XX muscles affecting the cervical and 
thoracic region, a 20 percent rating is assignable for 
moderately severe disability of the Group XX muscles 
affecting the cervical and thoracic region, and a 40 percent 
rating is warranted for severe disability of the Group XX 
muscles affecting the cervical and thoracic region.  
38 C.F.R. § 4.73, Diagnostic Code 5320.  

The Board notes that there is no evidence demonstrating that 
the veteran's muscle injury affects movement of his head, 
respiration or deglutition; there consequently is no 
indication that Muscle Groups XXI and XXII are involved.  
Moreover, there is no indication that the veteran's abdominal 
wall, lower thorax or arms are affected by the service-
connected muscle injury; the muscles in Muscle Group XIX are 
therefore not implicated.  See generally Butts v. Brown, 5 
Vet. App. 532, 538 (1993). 

A maximum 40 percent rating is warranted for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  A non-compensable evaluation is 
warranted for slight limitation of dorsal spine motion, and a 
10 percent evaluation is warranted for moderate or severe 
limitation of dorsal spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

A maximum 40 percent evaluation is warranted for severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

A 40 percent rating is warranted for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  A 60 percent evaluation is appropriate for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome (IVDS) under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The amended 
criteria direct that IVDS be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 40 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is for consideration where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  67 Fed. Reg. 54,349.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.   

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  68 Fed. Reg. 51454, 51456 - 58 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately.  68 Fed. Reg. 51454, 51456 (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1)). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  68 Fed. Reg. 51454, 51456.

The Board notes that the RO considered the veteran's 
disability under the revised criteria for evaluating 
diseases and injuries of the spine in the January 2004 
supplemental statement of the case.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injury affects only his lumbar region and is no 
more than moderate in nature.  The evidence shows that he 
sustained a shrapnel wound involving several metallic 
fragments that required debridement and a short period of 
hospitalization (less than a week).  He experienced no 
infection or other identified complication during the course 
of his recovery and served for almost two more years without 
any pertinent complaints.  Although the veteran contends that 
he was told that his wound contained 28 metallic fragments, 
the service medical records, and in particular the records 
showing that he was returned to full duty four days after his 
injury, are not consistent with his account.  The Board notes 
that his account of what his physicians purportedly said, 
filtered as it is through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board also 
points out that while the veteran asserts that none of the 
fragments were removed, X-ray studies after service have 
shown no more than two very small fragments in his soft 
tissues.
 
In addition, the April 1968 examiner found no evidence of 
impairment other than two scars and the presence of small 
metallic foreign bodies on X-ray, and VA and private 
treatment records are negative for any evidence of impaired 
lower extremity strength or endurance other than some mild 
lower extremity weakness in April 2000.  The March 1994 VA 
examiner found no evidence of impairment other than scars, 
and the December 1996 examiners noted the absence of any 
swelling, atrophy, or incoordination, and specifically noted 
that any tissue loss associated with the shell fragment wound 
was negligible; the examinations showed limitation in the 
range of lumbar spine motion with some pain.  The December 
1996 orthopedic examiner also noted that no tendon, bone, 
joint or nerve damage was associated with the shell fragment 
wound residuals, and concluded that there was no more than 
minimal impairment from the wound.  The April 2001 examiner 
concluded that no fatigue, incoordination or weakened 
movement was associated with the shell fragment wound, and 
the December 2003 examiner found that the veteran had an 
antalgic gait, but full strength and substantial range of 
lumbar spine motion mildly diminished by pain, and diminished 
by an additional 35 percent during flare-ups.

In light of the above evidence demonstrating that the veteran 
required less than one week of convalescence for his wound, 
with negligible tissue loss and minimal impairment, and as 
the evidence shows that his disability is manifested 
primarily by limitation of lower back motion without any 
associated fatigue, weakness or incoordination, and without 
more than a moderate level of additional functional 
impairment on account of pain or flare-ups, see DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board concludes that the 
veteran's muscle group injury is most accurately 
characterized as moderate in nature than moderately severe, 
under either the old or the new criteria for rating muscle 
injuries.  The veteran accordingly is not entitled to a 
rating in excess of 40 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5320, since severe muscle injury affecting 
the lumbar spine is not shown.

The Board notes in passing that the veteran has one small 
metallic fragment located at T-12 in his thoracic spine, and 
that the March 1994 VA examiner described the shrapnel injury 
as affecting the lower thoracic spine.  Notably, however, the 
complaints and findings referable to the veteran's shell 
fragment wound residuals consistently have been limited to 
his lower back, and not the thoracic spine.  Moreover, it 
appears that the March 1994 examiner's opinion that the 
shrapnel wound involved the thoracic spine was only a visual 
estimate, given that he concluded that the lower thoracic 
spine was involved and in light of the consistent opinions of 
every other examiner that the shrapnel wound involved the 
area immediately below the thoracic spine.  Moreover, and as 
noted previously, the December 1996 examiner described any 
tissue loss as negligible, and any impairment as minimal.  
The veteran consequently is not entitled to a separate 
compensable rating under Diagnostic Code 5320 for any muscle 
injury to Muscle Group XX affecting his thoracic spine.

Turning to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, the Board notes that the veteran experiences 
significant restriction in his range of lumbar spine motion 
associated with his service-connected disability, with 
additional restriction caused by pain and with flare-ups.  
His disability is currently evaluated as 40 percent under 
Diagnostic Code 5292 for severe limitation of lumbar spine 
motion, which is the maximum evaluation available under that 
code.  As noted previously, a higher evaluation is not 
warranted under the criteria for rating muscle injuries.  The 
Board also notes that, inasmuch as the evidence does not show 
impairment of the thoracic spine, the provisions of 
Diagnostic Code 5291 are not for application.

Prior to September 23, 2002, a rating higher than 40 percent 
was warranted for pronounced IVDS.  The veteran complains of 
pain, and sometimes numbness, radiating to his lower 
extremities from his back and has demonstrated the presence 
of muscle spasm, X-ray studies on file demonstrate the 
presence of degenerative disc disease affecting the lower 
spine, and the April 2001 examiner indicated that the 
veteran's symptoms were consistent with spinal stenosis and 
neurogenic claudication.  Notably, however, clinical 
neurological examination of the veteran has consistently been 
described as normal, and the April 2001 examiner, after 
reviewing the results of an EMG study and CT scan of the 
veteran, concluded that no spinal stenosis or neural 
compressive pathology was present in the veteran, and that no 
radiculopathy was evident.  Moreover, while the veteran's 
treating physicians noted some left lower extremity weakness 
in April 2000, the weakness was described as mild in nature, 
and no weakness was demonstrated at any point on VA 
examination.  Although the right patellar reflex was absent 
on VA examinations in December 1996 and April 2001, and ankle 
reflexes were trace in April 2001, strength in the lower 
extremities at the December 1996, April 2001 and December 
2003 examinations was unimpaired, no lower extremity atrophy 
was evident on any examination, and the veteran's ankle 
reflexes, while trace in April 2001, were nevertheless 
present, and on all other examinations were normal.  

In short, there is no evidence of more than minimal, if any, 
neurologic impairment associated with the veteran's service-
connected low back disorder.  The Board notes that VA's 
Office of the General Counsel held in VAOPGCPREC 36-97 that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered whenever the veteran is rated at less than the 
maximum evaluation under Diagnostic Code 5293, even if the 
veteran is currently rated at the maximum evaluation for 
limitation of spine motion.  The Board points out, however, 
that a 60 percent disability rating under Diagnostic Code 
5293 contemplates more than just painful symptoms; it 
requires significant neurological involvement.  The medical 
evidence on file demonstrates that the veteran's disability 
is productive of pain and limitation of motion, but not by 
any evidence of significant neurological impairment or 
weakness, incoordination or excess fatigability of the lower 
extremities.  The Board points out that while the veteran has 
demonstrated objective evidence of pain and consequent 
limitation of motion, the maximum schedular evaluation for 
severe limitation of motion, including motion limited by 
pain, is 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Since any functional impairment associated with the 
veteran's disability is attributable to his pain only, and 
not with any other factors contemplated by 38 C.F.R. §§ 4.40 
and 4.45 such as weakness, incoordination or instability, the 
Board finds that the currently assigned 40 percent evaluation 
contemplates and adequately compensates for the functional 
impairment resulting from the veteran's painful symptoms, 
particularly where, as in the instant case, there is no 
neurological basis for the assignment of the maximum 60 
percent evaluation under Diagnostic Code 5293.  The Board 
therefore concludes that a higher rating under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted, and that the 
impairment associated with the low back disorder can not even 
remotely be accurately characterized as equivalent to 
pronounced IVDS.  An evaluation in excess of 40 percent for 
the veteran's disability under the version of Diagnostic Code 
5293 in effect prior to September 23, 2002, is therefore not 
warranted.  

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome to allow for the 
evaluation of IVDS based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
for consideration where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Notably, however, the veteran does not contend, 
nor does the record show, that the veteran has experienced 
signs and symptoms due to IVDS that required bed rest 
prescribed by a physician and treatment by a physician for at 
least six weeks during any year.  Moreover, and as already 
discussed, there is no evidence of more than minimal, if any, 
neurologic impairment associated with the service-connected 
lower back disability.  An evaluation in excess of 40 percent 
under the revised criteria of Diagnostic Code 5293, either 
based on incapacitating episodes or on the combining of 
separate evaluations for any chronic orthopedic and 
neurologic manifestations, is not warranted.

The Board notes in passing that while the veteran testified 
that he experiences bowel and bladder problems associated 
with his low back disorder, he has consistently denied 
experiencing such problems when examined by VA in connection 
with the instant claim, and he denied experiencing any bowel 
problems other than on one occasion (with treatment records 
showing that his bowel habits stabilized after a short amount 
of time in 1997).  While he reports experiencing urinary 
urgency, he denies losing control over his bladder function, 
and has been diagnosed with an enlarged prostate with bladder 
outlet obstruction.  In short, there is no evidence of bowel 
or bladder dysfunction, particularly in association with the 
service-connected low back disorder.

Effective September 26, 2003, the criteria for evaluating 
diseases and injuries of the spine were amended, and now 
provide for ratings higher than 40 percent for unfavorable 
ankylosis of the entire thoracolumbar spine or for 
unfavorable ankylosis of the entire spine.  While the record 
shows that the veteran's range of lumbar spine motion is 
restricted, and that he experiences additional restriction 
from pain and daily flare-ups, he clearly retains a 
substantial level of lumbar motion even when any functional 
loss due to pain and flare-ups is considered.  In the 
absence of ankylosis of any portion of the spine, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted.

In sum, the evidence demonstrates that the muscle group 
injury resulting from the shell fragment wound to the 
veteran's left lower back is not more than moderate in 
nature, that the veteran's lower spine is not ankylosed, and 
that there is at most only minimal neurologic impairment 
associated with the disability.  The Board consequently 
concludes that the veteran's low back disability is properly 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, see Butts v. Brown, 5 Vet. App. 532, 
538 (1993), and that his disability does not more nearly 
approximate the criteria for a rating greater than 40 percent 
under any applicable diagnostic code.

Accordingly, the veteran's claim for a schedular evaluation 
in excess of 40 percent for the residuals of a shell fragment 
wound of the left lower back area is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.7.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The Board notes that the veteran has 
not worked for several years and now maintains that he lost a 
job and is currently unable to obtain or maintain employment 
on account of his service-connected low back disorder.  The 
Board points out, however, that it was only after the veteran 
filed the instant claim that he attributed his employment 
difficulties to his low back disability.  Prior to that time 
he consistently reported that the surgery to remove a 
pituitary tumor was responsible for the loss of his last job 
(which he held for a number of years), and that the Social 
Security Administration has determined that the veteran's 
lower back disability does not cause any significant 
functional impairment; the SSA has determined that the 
veteran is disabled based on other, nonservice-connected, 
disorders.  Although the veteran's treating psychologist in 
November 2002 mentioned the veteran's low back disability in 
concluding that the veteran was completely disabled, the 
psychologist also noted that other nonservice-connected 
conditions were responsible as well, including the residuals 
of the pituitary tumor removal and psychological problems.  
Moreover, the same psychologist in June 1994, May 1995 and 
May 2002 indicated that it was the veteran's psychological 
and cognitive impairments which rendered him unemployable and 
completely and permanently disabled, without any reference to 
the lower back condition.  The Board notes that the April 
2001 VA examiner specifically concluded that the veteran was 
able to maintain sedentary employment.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  Moreover, as indicated above, the record 
reflects that the veteran has several significant nonservice-
connected disabilities which clearly affect his 
employability.  Thus, the record does not present an 
exceptional case where the veteran's currently assigned 
rating of 40 percent is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound to the lower back is denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



